Title: To Thomas Jefferson from Gabriel Duvall, 3 September 1804
From: Duvall, Gabriel
To: Jefferson, Thomas


               
                  Dear Sir,
                  Treasury Department, Comptroller’s Office,September 3d. 1804.
               
               The Secretary of the Treasury having acquainted me that it is your intention to send a commission from Monticello to the person whom You shall appoint Commissioner of Loans for the State of South Carolina, I have, at the request of the Secretary, to prevent delay, sent under cover a letter, with the usual instructions to the Commissioner to be appointed; & also an official bond, in blank, to be executed by him; accompanied by a letter, as usual, to the representatives of the deceased officer to deliver over all the public property in their possession to the Officer appointed to receive them.
               Will You be obliging enough to fill up the blanks, before you forward the letters?
               I have the honour to be, with very great respect & esteem your obedt. Sevt.
               
                  
                     G. Duvall.
                  
               
            